Citation Nr: 0204362	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  94-43 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right fourth metacarpal, evaluated as 10 
percent disabling from April 7, 1993, through July 31, 1999.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right fourth metacarpal, evaluated as 
noncompensable as of August 1, 1999, to include the propriety 
of the reduction from 10 percent to noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958.  This case first came before the Board of 
Veterans' Appeals (Board) from a November 1993 rating 
decision rendered by the Boston, Massachusetts, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
whereby entitlement to a compensable evaluation for residuals 
of a fracture of the right fourth metacarpal was denied.  In 
August 1994, the rating for this disability was increased to 
10 percent, with an effective date of April 7, 1993, 
thereafter assigned, and the appeal was continued.  In 
November 1996, the Board remanded this case, to include other 
issues that are no longer before the Board, for additional 
development of the evidence.  In May 1999, the St. 
Petersburg, Florida, RO, reduced the rating for this 
disability from 10 percent to noncompensable, effective as of 
August 1, 1999.  In September 1999 and August 2000, the Board 
again remanded this case to obtain additional evidence.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.

2.  For the period beginning on August 1, 1999, residuals of 
a fracture of the right fourth metacarpal consist primarily 
of functional impairment resulting from sensory deficit of 
the right palm with involvement of the fourth and fifth 
metacarpals.

3.  For the period beginning on April 7, 1993, residuals of a 
fracture of the right fourth metacarpal have consisted 
primarily of functional impairment resulting from sensory 
deficit of the right palm; full finger flexion and extension 
is shown.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 10 percent rating for 
residuals of a fracture of the right fourth metacarpal, as of 
August 1, 1999, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5223 
(2001).

2.  The criteria for assignment of a rating greater than 10 
percent for residuals of a fracture of the right fourth 
metacarpal since April 7, 1993, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5223, 5227 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There is no issue as to the substantial completeness of the 
application with regard to the veteran's claim for a higher 
rating.  See Veterans Claims Assistance Act of 2000, (VCAA) 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. § 5102).  VA has secured all medical records 
that the veteran has indicated are pertinent to these claims, 
and VA has satisfied its duty with respect to such records 
and with receipt of sufficient information to proceed.  The 
veteran has not indicated that there any other records that 
would be pertinent to these claims that are available and 
that could be considered, but which have not been procured.  
Also, in April 2001, the RO specifically addressed the 
application of the VCAA and has notified the veteran of what 
would be necessary to support the claim for a higher 
evaluation.  In addition, these claims have been the subject 
of several Board remands, whereby additional development of 
the case, in the form of evidence obtained through VA 
examinations, has been undertaken.  VA's duty to assist the 
claimant, accordingly, has been satisfied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. 
§ 5103A(b) and (c)).  The Veterans Claims Assistance Act of 
2000 was implemented with the adoption of new regulations.  
See 66 Fed. Reg. 45, 620 (as amended, August 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App 384 (1993).

II.  An Increased Rating for Residuals of a Fracture of the 
Right Fourth Metacarpal

As noted above, a 10 percent rating was granted for the 
veteran's service-connected residuals of right fourth 
metacarpal fracture, effective as of April 7, 1993; service 
connection and a concomitant noncompensable evaluation for 
this disability had been in effect since January 1964.  The 
assignment of that 10 percent rating, which was awarded by 
means of a hearing officer's decision in August 1994, was 
implemented by the RO in September 1994, at which time the 
April 7, 1993, effective date was assigned.  In May 1999, 
this rating was reduced by the RO to noncompensable (zero 
percent), as of August 1, 1999.  The first question that must 
therefore be addressed by the Board is whether a compensable 
evaluation is appropriate for the period beginning on August 
1, 1999.  After a review of the record, the Board finds that 
this specific matter can be answered in the affirmative, and 
that a 10 percent rating for the veteran's right fourth 
metacarpal fracture residuals, as of August 1, 1999, can be 
assigned.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by reference to VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001) 
(Schedule).  Under the diagnostic criteria enumerated 
therein, ankylosis of either the fourth or fifth finger is 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2001).  VA, however, is obligated to consider functional 
loss resulting from disability of the musculoskeletal system 
(38 C.F.R. § 4.40) and disability resulting from impairment 
of the joints (38 C.F.R. § 4.45).  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In the instant case, the report of the most recent VA 
examination of the veteran's right fourth metacarpal, 
conducted by VA in October 2000 pursuant to the Board's 
request, shows that there was full flexion and extension of 
the joints of all of the fingers of the right hand.  He had 
good interosseus function, and there were no deformities or 
shortening of the metacarpal heads.  However, there was a 
surgical scar on the palm of the hand at the base of the 
fourth finger, from the proximal palmar crease to the digital 
palmar crease.  In addition, there was "some" sensory deficit 
in the proximal phalanx palmar aspect and in the area of the 
fourth metacarpal, "drifting over" to the area of the fifth 
metacarpal.  The examiner noted that "[t]his is of a partial 
sensory deficit and is rated 3/5."  He also noted, in 
response to a query by the Board in its August 2000 remand, 
that the veteran's fracture of his fourth metacarpal resulted 
in a contracture of the flexor tendon and the eventual 
surgical remedy (undertaken in October 1993); "it is also 
what probably caused the sensory deficit."

In brief, while the veteran exhibited full flexion and 
extension of the fingers on examination, and while there were 
no deformities, he nonetheless has sensory deficit that is 
specifically attributable to the service-connected fracture 
of the finger.  The October 2000 examination report shows 
that he averred that he has been having sensory problems with 
the palm of his right hand and into the base of the right 
fourth finger and, as the examiner has pointed out, there was 
also involvement of the fifth finger.

The report of a November 1999 VA examination sets forth 
similar findings.  This report shows that he had full flexion 
and extension of all fingers of the right hand, and that 
there was no deformity.  It also shows, however, that there 
was sensory impairment of the right hand, and that the 
veteran indicated that his right hand felt "a little weak," 
with occasional paresthesias in the right palm.

The Board finds that the sensory problems shown by the 
veteran since August 1, 1999, are productive of functional 
impairment of the right hand, attributable to the fracture of 
the right fourth metacarpal, of such a nature as to warrant 
assignment of a 10 percent rating under Diagnostic Code 5223, 
which provides a 10 percent rating for favorable ankylosis of 
the ring and middle fingers.  As noted, the veteran has 
indicated that he experiences right hand weakness; such 
disability constitutes the "inability...to perform the normal 
working movements" and the possible "[i]ncoordination, 
impaired ability to execute skilled movements smoothly" 
contemplated by 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
respectively.  The Board is of the opinion that the 
assignment of a 10 percent rating, for the period beginning 
on August 1, 1999, so as to compensate for functional 
impairment resulting from right hand sensory loss, is 
appropriate.

As part of the question of whether a compensable evaluation 
was appropriate for the period beginning on August 1, 1999, 
the Board was also to consider the propriety of the reduction 
in rating from 10 percent to noncompensable that was 
implemented by VA in May 1999, during the course of the 
veteran's appeal.  This question, however, need no longer be 
addressed; the determination herein that a 10 percent rating 
is warranted, as of August 1, 1999, renders that question 
moot.

The matter that must now be considered by the Board is 
whether a rating greater than 10 percent can be assigned for 
the period since April 7, 1993; that is, the issue before the 
Board can be characterized as entitlement to an increased 
rating for right fourth metacarpal fracture residuals, 
currently evaluated as 10 percent disabling.  After a review 
of the evidence, the Board finds no basis for favorable 
resolution.

As previously noted, the appropriate diagnostic criteria in 
the Schedule stipulate that ankylosis of the fourth finger is 
to be rated as noncompensable; see 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2001); the current 10 percent rating 
compensates for demonstrated functional impairment with 
involvement of the fourth and fifth fingers.  The medical 
evidence, however, does not show that the functional 
impairment resulting from the veteran's right fourth 
metacarpal fracture residuals is of such severity as to 
warrant the assignment of a 20 percent rating; that is, the 
degree of functional impairment is not so severe as to be 
considered productive, in and of itself, of 20 percent 
disability.  To warrant a higher evaluation, the functional 
impairment would have to be equivalent to unfavorable 
ankylosis of the fourth and fifth fingers under the 
provisions of Diagnostic Code 5219.  It must be reiterated 
that the reports of VA examinations conducted in October 2000 
and November 1999 indicate that the veteran had full flexion 
and extension of the right fourth finger, without deformity.  
The report of a VA examination conducted in August 1997 
reflects similar findings, with full range of motion of the 
right fourth finger equal to those of the other fingers of 
the right hand, including full flexion and extension, with no 
sequelae other than a minimal (1 millimeter) depression of 
the metacarpal head of the right fourth finger.  The report 
of an August 1994 VA examination notes the presence of "some" 
deformity of the right fourth (and fifth) metacarpal heads, 
but does not indicate the nature of any functional 
impairment.

The Board must accordingly conclude that, while the veteran's 
fracture residuals of the right fourth metacarpal are 
productive of functional impairment, that impairment, as 
shown on VA examination, is not of such severity as to be 
deemed more than 10 percent disabling.  The Board therefore 
finds that the preponderance of the evidence is against his 
claim for a rating greater than 10 percent for this 
disability, for the period that began on April 7, 1993, and 
continuing to the present.


ORDER

A 10 percent rating for residuals of a fracture of the right 
fourth metacarpal is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits 
by VA.  A rating greater than 10 percent for residuals of a 
fracture of the right fourth metacarpal, from April 7, 1993, 
is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

